Title: [To Thomas Jefferson from George Muter, 14 February 1781]
From: Muter, George
To: Jefferson, Thomas


[Richmond, 14 Feb. 1781. War Office Journal (Vi) contains the following entry under this date: “Letter to the Governor, in consequence of an application made to me from Major Magill, respecting the Soldiers of the State Garrison Regiment that served in the Southern Army, informing him they have received no pay for the time they served there, and petition his Excellency to advance pay for them on Account of the Continent.” Not located.]
